IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 790 MAL 2015
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
NEAL SPEECE,                                :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

       AND NOW, this 1st day of June, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justices Donohue and Wecht did not participate in the consideration or decision

of this matter.